UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 Commission file number 000-29283 UNITED BANCSHARES, INC. (Exact name of Registrant as specified in its charter) Ohio (State or other jurisdiction of incorporation or organization) 100 S. High Street, Columbus Grove, Ohio (Address of principal executive offices) 34-1516518 (I.R.S. Employer Identification Number) (Zip Code) (419) 659-2141 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X ] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filerSmaller Reporting CompanyX Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNo X Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of July 26, 2012: 3,446,305 This document contains 42 pages.The Exhibit Index is on page 36 immediately preceding the filed exhibits. 1 UNITED BANCSHARES, INC. Table of Contents Page Part I – Financial Information Item 1 – Financial Statements 3 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3 – Quantitative and Qualitative Disclosures about Market Risk 31 Item 4 – Controls and Procedures 32 Part II – Other Information Item 1 – Legal Proceedings 33 Item 1A – Risk Factors 33 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3 – Defaults upon Senior Securities 33 Item 4 – Mine Safety Disclosures 34 Item 5 – Other Information 34 Item 6 – Exhibits 34 2 PART 1 - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS United Bancshares, Inc. and Subsidiaries Consolidated Balance Sheets (Unaudited) June 30, December 31, ASSETS CASH AND CASH EQUIVALENTS Cash and due from banks $ $ Interest-bearing deposits in other banks Federal funds sold Total cash and cash equivalents SECURITIES, available-for-sale FEDERAL HOME LOAN BANK STOCK, at cost CERTIFICATES OF DEPOSIT LOANS HELD FOR SALE LOANS Less allowance for loan losses ) ) Net loans PREMISES AND EQUIPMENT, net GOODWILL CASH SURRENDER VALUE OF LIFE INSURANCE OTHER REAL ESTATE OWNED OTHER ASSETS, including accrued interest and intangible assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY LIABILITIES Deposits Non-interest bearing $ $ Interest bearing Total deposits Other borrowings Junior subordinated deferrable interest debentures Accrued expenses and other liabilities Total liabilities SHAREHOLDERS' EQUITY Common stock, $1.00 stated value. Authorized 10,000,000 shares; issued 3,760,557 shares Surplus Retained earnings Accumulated other comprehensive income Treasury stock 314,564 shares at June 30, 2012 and 314,878 shares at December 31, 2011, at cost ) ) Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See notes to consolidated financial statements 3 United Bancshares, Inc. and Subsidiary Condensed Consolidated Statements of Income (Unaudited) Three months ended June 30, Six months ended June 30, INTEREST INCOME Loans, including fees $ Securities: Taxable Tax-exempt Other Total interest income INTEREST EXPENSE Deposits Other borrowings Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES - - NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME Gain on sales of loans Gain on sales of securities Change in fair value of mortgage servicing rights ) 39,661 11,797 54,286 Other 679,179 725,121 1,364,755 1,372,311 Total non-interest income NON-INTEREST EXPENSES Income before income taxes PROVISION FOR INCOME TAXES NET INCOME $ NET INCOME PER SHARE Basic $ Weighted average common shares outstanding Diluted $ Weighted average common shares outstanding See notes to consolidated financial statements 4 United Bancshares, Inc. and Subsidiaries Consolidated Statements of Comprehensive Income (Unaudited) Threemonths ended June 30, Six months ended June 30, NET INCOME $ OTHER COMPREHENSIVE INCOME (LOSS) Unrealized gains (losses) on securities: Unrealized holding gains during period Reclassification adjustments for gains included in net income ) Other comprehensive income (loss), before income taxes ) ) Income tax expense (credit) related to items of other comprehensive income ) ) Other comprehensive income (loss) ) ) COMPREHENSIVE INCOME $ See notes to consolidated financial statements 5 United Bancshares, Inc. and Subsidiaries Consolidated Statements of Shareholders’ Equity (Unaudited) Six months ended June 30, 2012 and 2011 Common Stock Surplus Retained Earnings Accumulated Other Comprehensive Income Treasury Stock Total BALANCE AT DECEMBER 31, 2011 $ ) $ Net income Change in unrealized gain (loss) on available-for-sale securities, net of income taxes ) ) Total comprehensive income 314 shares issued from treasury in connection with the Corporation’s Employee Stock Purchase Plan BALANCE AT JUNE 30, 2012 $ ) $ BALANCE AT DECEMBER 31, 2010 $ ) $ Net income Change in unrealized gain on available-for-sale securities, net of income taxes Total comprehensive income 389 shares issued from treasury in connection with the Corporation’s Employee Stock Purchase Plan BALANCE AT JUNE 30, 2011 $ ) $ See notes to consolidated financial statements 6 United Bancshares, Inc. and Subsidiaries Condensed Consolidated Statement of Cash Flows (Unaudited) Six months ended June 30, Cash flows provided by operating activities $ $ Cash flows provided by investing activities: Proceeds from calls or maturities of securities Proceeds from sales of available-for-sale securities Purchases of available-for-sale securities ) ) Net decrease in loans Purchases of certificates of deposit ) - Proceeds from sale of other real estate owned Expenditures for premises and equipment ) ) Net cash provided by investing activities Cash flows used in financing activities: Net change in deposits ) ) Long-term borrowings, net of repayments ) ) Proceeds from issuance of common stock Net cash used by financing activities ) ) Net change in cash and cash equivalents ) ) Cash and cash equivalents: At beginning of period At end of period $ Cash paid for: Interest $ $ Income taxes $ $ - Non-cash investing activities: Change in net unrealized gain on available-for-sale securities $ $ Transfer of loans to other real estate owned $ $ See notes to consolidated financial statements 7 United Bancshares, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) June 30, 2012 NOTE 1 – CONSOLIDATED FINANCIAL STATEMENTS The consolidated financial statements of United Bancshares, Inc. and subsidiaries (the “Corporation”) have been prepared without audit and in the opinion of management reflect all adjustments (which include normal recurring adjustments) necessary to present fairly such information for the periods and dates indicated.Since the unaudited financial statements have been prepared in accordance with the instructions to Form 10-Q, they do not contain all information and footnotes typically included in financial statements prepared in conformity with generally accepted accounting principles.Operating results for the six months ended June 30, 2012 are not necessarily indicative of the results that may be expected for the year ending December 31, 2012.Complete audited consolidated financial statements with footnotes thereto are included in the Corporation’s Annual Report on Form 10-K for the year ended December 31, 2011. The consolidated financial statements include the accounts of the Corporation and its wholly-owned subsidiary, The Union Bank Company (“the Bank”).The Bank has formed a wholly-owned subsidiary, UBC Investments, Inc. (“UBC”), to hold and manage its securities portfolio.The operations of UBC are located in Wilmington, Delaware. The Bank has also formed a wholly-owned subsidiary, UBC Property, Inc., to hold and manage certain property that is acquired in lieu of foreclosure.All significant intercompany balances and transactions have been eliminated in consolidation. The accounting and reporting policies of the Corporation conform to generally accepted practices within the banking industry.The Corporation considers all of its principal activities to be banking related. Certain reclassifications of prior period amounts have been made to conform to the current presentation. NOTE 2 – NEW ACCOUNTING PRONOUNCEMENTS In May 2011, the FASB issued ASU 2011-04, Fair Value Measurement; amending ASC Topic 820 which eliminates terminology differences between U.S. generally accepted accounting principles (GAAP) and International Financial Reporting Standards (IFRS) on the measurement of fair value and the related fair value disclosures.While largely consistent with existing fair value measurement principles and disclosures, the changes were made as part of the continuing efforts to converge GAAP and IFRS.The adoption of this guidance was effective for interim and annual periods beginning after December 15, 2011, and its adoption did not have a significant impact on the Corporation’s financial statements. In June 2011, the FASB issued ASU 2011-05 Comprehensive Income; amending ASC Topic 220 to require that all non-owner changes in stockholders’ equity be presented in either a single continuous statement of comprehensive income or in two separate but consecutive statements.Additionally, the guidance requires entities to present, on the face of the financial statements, reclassification adjustments for items that are reclassified from other comprehensive income to net income in the statement or statements where the components of net income and the components of other comprehensive income are presented.The option to present components of other comprehensive income as part of the statement of changes in stockholders’ equity was eliminated.In December 2011, the FASB issued ASU 2011-12 to defer changes in ASU 2011-05 that relate to the presentation of reclassification adjustments until FASB has time to reconsider the presentation of such adjustments.The remaining portion of ASU 2011-05 was effective for annual periods beginning after December 15, 2011, and its adoption did not have a significant impact on the Corporation’s financial statements. In December 2011, The FASB issued ASU 2011-11, Disclosures about Offsetting Assets and Liabilities, amending ASC Topic 210 requiring an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position. The amendment is effective for annual and interim periods beginning on or after January 1, 2013, and the Corporation has not yet determined the financial statement impact. 8 United Bancshares, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) June 30, 2012 NOTE 3 - SECURITIES The amortized cost and fair value of available-for-sale securities as of June 30, 2012 and December31, 2011 are as follows (dollars in thousands): June 30, 2012 December 31, 2011 Amortized cost Fair value Amortized cost Fair value U.S. Government and agencies $ Obligations of states and political subdivisions Mortgage-backed Other Total $ A summary of gross unrealized gains and losses on available-for-sale securities as of June 30, 2012 and December 31, 2011 follows (dollars in thousands): June 30, 2012 December 31, 2011 Gross unrealized gains Gross unrealized losses Gross unrealized gains Gross unrealized losses U.S. Government and agencies $
